COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


SAM'S EAST, INC.,


                            Appellant,

v.

EMERSON CONSTRUCTION
COMPANY, INC.,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-06-00130-CV

Appeal from the

120th District Court of 

of El Paso County, Texas

(TC#2005-3545)

MEMORANDUM OPINION

	Pending before the Court is the joint motion of Sam's East, Inc., Appellant, and Emerson
Construction Company, Inc., Appellee, to dismiss this appeal with prejudice pursuant to Texas Rules
of Appellate Procedure 42.1(a)(2)(A) and 43.2(f).  The parties further agree that costs should be
taxed against the party that incurred them.   Accordingly, we reinstate the appeal, grant the motion,
and dismiss the appeal with prejudice.  We further order that costs are taxed against the party that
incurred them.

						KENNETH R. CARR, Justice
July 10, 2008

Before Chew, C.J., McClure, and Carr, JJ.
McClure, J., not participating